Citation Nr: 1401690	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-22 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for status post-operative atrial septal defects.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to November 1964.

These issues come before the Board of Veterans' Appeals ("Board") on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Providence, Rhode Island.

In January 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder.

In March 2013, the Board remanded the Veteran's claims for additional evidentiary development.  Specifically, the Veteran was afforded VA examinations for PTSD and a heart disorder.  With regard to the issue of entitlement to service connection for status post-operative atrial septal defects, as will be discussed below, the Board concludes there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the appellant's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, the claim was subsequently granted in a June 2013 rating decision.  The appellant has not appealed the rating or effective date assigned to this disability.  Accordingly, the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues, such as the compensation level assigned for the disability or the effective date of service connection).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


REMAND

As noted above, the Board previously remanded the Veteran's claim in order to afford him a VA cardiovascular examination.  Review of the June 2013 examination report shows that, although the examiner was asked to discuss the medical rationale for the opinion, and was also asked to comment on the October 2007 letter from the Veteran's VA cardiologist regarding the relationship between his atrial septal defect and his in-service motor vehicle accident, she failed to do so.  In addition, the examiner concluded that she could not state with any degree of certainty whether the Veteran's atrial septal defect was a congenital defect aggravated or caused by the motor vehicle accident.  Because the examiner provided no  rationale, this medical opinion is entitled to little probative value and the Board finds that another examination is necessary to obtain an opinion regarding the issue of whether the Veteran's atrial septal defect is a congenital defect or disease, or whether it was incurred in military service, to specifically include as a result of his motor vehicle accident.   Because of the complex nature of the Veteran's multiple cardiac disorders, as well as the lack of supporting data in the previous examination report, an examination with a heart specialist is warranted.

Additionally, where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, as the most recent VA treatment reports of record pertaining to treatment for the Veteran's heart disorders are dated April 2011, an attempt must be made to obtain and associate with the record any additional treatment records since that time.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's records pertaining to treatment for his heart disorders since April 2011 and associate these records with the electronic record.  Any negative reply should be noted.

2.  Following completion of the above, schedule the Veteran for an examination with a cardiologist, or other qualified heart specialist, to determine whether his atrial septal defect is a congenital or developmental "disease" or "defect ."  If a disease, an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely)  that it was aggravated beyond its natural progression by the Veteran's period of active military service.  The claims folder and a copy of this remand must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must note that it has been reviewed.  The examiner should also elicit from the Veteran his history of symptomatology and note that, in addition to the medical evidence, the Veteran's lay history has been considered in the examination findings.  

If the clinician instead finds that the condition is a congenital disease or defect, an opinion is needed as to
the likelihood (very likely, as likely as not or unlikely) it
was subject to a superimposed disease or injury during the Veteran's military service, resulting in additional disability apart from the congenital or developmental defect.  

In making the determination of whether this disability was
incurred during the Veteran's military service or is
otherwise related or attributable to his service, the
examiner must consider the December 1961 motor vehicle accident, in which the Veteran sustained physical injuries.  The examiner must also comment on the October 2007 statement from the VA cardiologist regarding the relationship between the Veteran's atrial septal defect and his December 1961 motor vehicle accident.  

If the examiner finds that it is impossible to provide the requested opinion(s) without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history), and addresses such matters as whether (1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); (2) the question falls outside of the limits of current medical knowledge or scientific development; (3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or (4) there are other risk factors for developing the condition.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

